Exhibit 10.1
 
Statement of Rights and Responsibilities
 
This Statement of Rights and Responsibilities ("Statement") derives from the
Facebook Principles, and governs our relationship with users and others who
interact with Facebook. By using or accessing Facebook, you agree to this
Statement.
 
1.  
Privacy

 
 
Your privacy is very important to us. We designed our Privacy Policy to make
important disclosures about how you can use Facebook to share with others and
how we collect and can use your content and information.  We encourage you to
read the Privacy Policy, and to use it to help make informed decisions.

 
2.  
Sharing Your Content and Information

 
 
You own all of the content and information you post on Facebook, and you can
control how it is shared through your privacy and application settings. In
addition:

 
1.  
For content that is covered by intellectual property rights, like photos and
videos ("IP content"), you specifically give us the following permission,
subject to your privacy and application settings: you grant us a non-exclusive,
transferable, sub-licensable, royalty-free, worldwide license to use any IP
content that you post on or in connection with Facebook ("IP License"). This IP
License ends when you delete your IP content or your account unless your content
has been shared with others, and they have not deleted it.

 
2.  
When you delete IP content, it is deleted in a manner similar to emptying the
recycle bin on a computer. However, you understand that removed content may
persist in backup copies for a reasonable period of time (but will not be
available to others).

 
3.  
When you use an application, your content and information is shared with the
application.  We require applications to respect your privacy, and your
agreement with that application will control how the application can use, store,
and transfer that content and information.  (To learn more about Platform, read
our Privacy Policy and Platform Page.)

 
4.  
When you publish content or information using the "everyone" setting, it means
that you are allowing everyone, including people off of Facebook, to access and
use that information, and to associate it with you (i.e., your name and profile
picture).

 
5.  
We always appreciate your feedback or other suggestions about Facebook, but you
understand that we may use them without any obligation to compensate you for
them (just as you have no obligation to offer them).

 
3.  
Safety

 
 
We do our best to keep Facebook safe, but we cannot guarantee it. We need your
help to do that, which includes the following commitments:

 
1.  
You will not send or otherwise post unauthorized commercial communications (such
as spam) on Facebook.

 
 
1

--------------------------------------------------------------------------------

 
 
2.  
You will not collect users' content or information, or otherwise access
Facebook, using automated means (such as harvesting bots, robots, spiders, or
scrapers) without our permission.

 
3.  
You will not engage in unlawful multi-level marketing, such as a pyramid scheme,
on Facebook.

 
4.  
You will not upload viruses or other malicious code.

 
5.  
You will not solicit login information or access an account belonging to someone
else.

 
6.  
You will not bully, intimidate, or harass any user.

 
7.  
You will not post content that: is hateful, threatening, or pornographic;
incites violence; or contains nudity or graphic or gratuitous violence.

 
8.  
You will not develop or operate a third-party application containing
alcohol-related or other mature content (including advertisements) without
appropriate age-based restrictions.

 
9.  
You will not offer any contest, giveaway, or sweepstakes ("promotion") on
Facebook without our prior written consent. If we consent, you take full
responsibility for the promotion, and will follow our Promotions Guidelines and
all applicable laws.

 
10.  
You will not use Facebook to do anything unlawful, misleading, malicious, or
discriminatory.

 
11.  
You will not do anything that could disable, overburden, or impair the proper
working of Facebook, such as a denial of service attack.

 
12.  
You will not facilitate or encourage any violations of this Statement.

 
4.  
Registration and Account Security

 
 
Facebook users provide their real names and information, and we need your help
to keep it that way. Here are some commitments you make to us relating to
registering and maintaining the security of your account:

 
1.  
You will not provide any false personal information on Facebook, or create an
account for anyone other than yourself without permission.

 
2.  
You will not create more than one personal profile.

 
3.  
If we disable your account, you will not create another one without our
permission.

 
4.  
You will not use your personal profile for your own commercial gain (such as
selling your status update to an advertiser).

 
5.  
You will not use Facebook if you are under 13.

 
6.  
You will not use Facebook if you are a convicted sex offender.

 
7.  
You will keep your contact information accurate and up-to-date.

 
8.  
You will not share your password, (or in the case of developers, your secret
key), let anyone else access your account, or do anything else that might
jeopardize the security of your account.

 
9.  
You will not transfer your account (including any page or application you
administer) to anyone without first getting our written permission.

 
10.  
If you select a username for your account we reserve the right to remove or
reclaim it if we believe appropriate (such as when a trademark owner complains
about a username that does not closely relate to a user's actual name).

 
 
2

--------------------------------------------------------------------------------

 
 
5.  
Protecting Other People's Rights

 
 
We respect other people's rights, and expect you to do the same.

 
1.  
You will not post content or take any action on Facebook that infringes or
violates someone else's rights or otherwise violates the law.

 
2.  
We can remove any content or information you post on Facebook if we believe that
it violates this Statement.

 
3.  
We will provide you with tools to help you protect your intellectual property
rights. To learn more, visit our How to Report Claims of Intellectual Property
Infringement page.

 
4.  
If we remove your content for infringing someone else's copyright, and you
believe we removed it by mistake, we will provide you with an opportunity to
appeal.

 
5.  
If you repeatedly infringe other people's intellectual property rights, we will
disable your account when appropriate.

 
6.  
You will not use our copyrights or trademarks (including Facebook, the Facebook
and F Logos, FB, Face, Poke, Wall and 32665), or any confusingly similar marks,
without our written permission.

 
7.  
If you collect information from users, you will: obtain their consent, make it
clear you (and not Facebook) are the one collecting their information, and post
a privacy policy explaining what information you collect and how you will use
it.

 
8.  
You will not post anyone's identification documents or sensitive financial
information on Facebook.

 
9.  
You will not tag users or send email invitations to non-users without their
consent.

 
6.  
Mobile

 
1.  
We currently provide our mobile services for free, but please be aware that your
carrier's normal rates and fees, such as text messaging fees, will still apply.

 
2.  
In the event you change or deactivate your mobile telephone number, you will
update your account information on Facebook within 48 hours to ensure that your
messages are not sent to the person who acquires your old number.

 
3.  
You provide all rights necessary to enable users to sync (including through an
application) their contact lists with any basic information and contact
information that is visible to them on Facebook, as well as your name and
profile picture.

 
7.  
Payments

 
 
If you make a payment on Facebook or use Facebook Credits, you agree to our
Payments Terms.

 
8.  
Special Provisions Applicable to Share Links

 
 
If you include our Share Link button on your website, the following additional
terms apply to you:

 



 
3

--------------------------------------------------------------------------------

 
 
1.  
We give you permission to use Facebook's Share Link button so that users can
post links or content from your website on Facebook.

 
2.  
You give us permission to use and allow others to use such links and content on
Facebook.

 
3.  
You will not place a Share Link button on any page containing content that would
violate this Statement if posted on Facebook.

 
9.  
Special Provisions Applicable to Developers/Operators of Applications and
Websites

 
 
If you are a developer or operator of a Platform application or website, the
following additional terms apply to you:

 
1.  
You are responsible for your application and its content and all uses you make
of Platform. This includes ensuring your application or use of Platform meets
our Facebook Platform Policies and our Advertising Guidelines.

 
2.  
Your access to and use of data you receive from Facebook, will be limited as
follows:

 
1.  
You will only request data you need to operate your application.

 
2.  
You will have a privacy policy that tells users what user data you are going to
use and how you will use, display, share, or transfer that data and you will
include your privacy policy URL in the Developer Application.

 
3.  
You will not use, display, share, or transfer a user’s data in a manner
inconsistent with your privacy policy.

 
4.  
You will delete all data you receive from us concerning a user if the user asks
you to do so, and will provide a mechanism for users to make such a request.

 
5.  
You will not include data you receive from us concerning a user in any
advertising creative.

 
6.  
You will not directly or indirectly transfer any data you receive from us to (or
use such data in connection with) any ad network, ad exchange, data broker, or
other advertising related toolset, even if a user consents to that transfer or
use.

 
7.  
You will not sell user data.  If you are acquired by or merge with a third
party, you can continue to use user data within your application, but you cannot
transfer user data outside of your application. 

 
8.  
We can require you to delete user data if you use it in a way that we determine
is inconsistent with users’ expectations.

 
9.  
We can limit your access to data.

 
10.  
You will comply with all other restrictions contained in our Facebok Platform
Policies.

 
3.  
You will not give us information that you independently collect from a user or a
user's content without that user's consent.

 
4.  
You will make it easy for users to remove or disconnect from your application.

 
5.  
You will make it easy for users to contact you. We can also share your email
address with users and others claiming that you have infringed or otherwise
violated their rights.

 
6.  
You will provide customer support for your application.

 
7.  
You will not show third party ads or web search boxes on Facebook.

 



 
4

--------------------------------------------------------------------------------

 
 
8.  
We give you all rights necessary to use the code, APIs, data, and tools you
receive from us.

 
9.  
You will not sell, transfer, or sublicense our code, APIs, or tools to anyone.

 
10.  
You will not misrepresent your relationship with Facebook to others.

 
11.  
You may use the logos we make available to developers or issue a press release
or other public statement so long as you follow our Facebook Platform Policies.

 
12.  
We can issue a press release describing our relationship with you.

 
13.  
You will comply with all applicable laws. In particular you will (if
applicable):

 
1.  
have a policy for removing infringing content and terminating repeat infringers
that complies with the Digital Millennium Copyright Act.

 
2.  
comply with the Video Privacy Protection Act ("VPPA"), and obtain any opt-in
consent necessary from users so that user data subject to the VPPA may be shared
on Facebook.  You represent that any disclosure to us will not be incidental to
the ordinary course of your business.

 
14.  
We do not guarantee that Platform will always be free.

 
15.  
You give us all rights necessary to enable your application to work with
Facebook, including the right to incorporate content and information you provide
to us into streams, profiles, and user action stories.

 
16.  
You give us the right to link to or frame your application, and place content,
including ads, around your application.

 
17.  
We can analyze your application, content, and data for any purpose, including
commercial (such as for targeting the delivery of advertisements and indexing
content for search).

 
18.  
To ensure your application is safe for users, we can audit it.

 
19.  
We can create applications that offer similar features and services to, or
otherwise compete with, your application.

 
10.  
About Advertisements and Other Commercial Content Served or Enhanced by Facebook

 
 
Our goal is to deliver ads that are not only valuable to advertisers, but also
valuable to you. In order to do that, you agree to the following:

 
1.  
You can use your privacy settings to limit how your name and profile picture may
be associated with commercial, sponsored, or related content (such as a brand
you like) served or enhanced by us. You give us permission to use your name and
profile picture in connection with that content, subject to the limits you
place.

 
2.  
We do not give your content or information to advertisers without your consent.

 
3.  
You understand that we may not always identify paid services and communications
as such.

 
11.  
Special Provisions Applicable to Advertisers

 
 
You can target your specific audience by buying ads on Facebook or our publisher
network. The following additional terms apply to you if you place an order
through our online advertising portal ("Order"):

 
1.  
When you place an Order, you will tell us the type of advertising you want to
buy, the amount you want to spend, and your bid. If we accept your Order, we
will deliver your ads as inventory becomes available. When serving your ad, we
do our best to deliver the ads to the audience you specify, although we cannot
guarantee in every instance that your ad will reach its intended target.

 



 
5

--------------------------------------------------------------------------------

 
 
2.  
In instances where we believe doing so will enhance the effectiveness of your
advertising campaign, we may broaden the targeting criteria you specify.

 
3.  
You will pay for your Orders in accordance with our Payments Terms. The amount
you owe will be calculated based on our tracking mechanisms.

 
4.  
Your ads will comply with our Advertising Guidelines.

 
5.  
We will determine the size, placement, and positioning of your ads.

 
6.  
We do not guarantee the activity that your ads will receive, such as the number
of clicks you will get.

 
7.  
We cannot control how people interact with your ads, and are not responsible for
click fraud or other improper actions that affect the cost of running ads.  We
do, however, have systems to detect and filter certain suspicious activity,
learn more here.

 
8.  
You can cancel your Order at any time through our online portal, but it may take
up to 24 hours before the ad stops running.  You are responsible for paying for
those ads.

 
9.  
Our license to run your ad will end when we have completed your Order. You
understand, however, that if users have interacted with your ad, your ad may
remain until the users delete it.

 
10.  
We can use your ads and related content and information for marketing or
promotional purposes.

 
11.  
You will not issue any press release or make public statements about your
relationship with Facebook without written permission.

 
12.  
We may reject or remove any ad for any reason.

 
13.  
If you are placing ads on someone else's behalf, we need to make sure you have
permission to place those ads, including the following:

 
1.  
You warrant that you have the legal authority to bind the advertiser to this
Statement.

 
2.  
You agree that if the advertiser you represent violates this Statement, we may
hold you responsible for that violation.

 
12.  
Special Provisions Applicable to Pages

 
 
If you create or administer a Page on Facebook, you agree to our Pages Terms.

 
13.  
Amendments

 
1.  
We can change this Statement if we provide you notice (by posting the change on
the Facebook Site Governance Page) and an opportunity to comment.  To get notice
of any future changes to this Statement, visit our Facebook Site Governance Page
and become a fan.

 
2.  
For changes to sections 7, 8, 9, and 11 (sections relating to payments,
application developers, website operators, and advertisers), we will give you a
minimum of three days notice. For all other changes we will give you a minimum
of seven days notice. All such comments must be made on the Facebook Site
Governance Page.

 
3.  
If more than 7,000 users comment on the proposed change, we will also give you
the opportunity to participate in a vote in which you will be provided
alternatives. The vote shall be binding on us if more than 30% of all active
registered users as of the date of the notice vote.

 
4.  
We can make changes for legal or administrative reasons, or to correct an
inaccurate statement, upon notice without opportunity to comment.

 
 
6

--------------------------------------------------------------------------------

 
 
14.  
Termination

 
 
If you violate the letter or spirit of this Statement, or otherwise create risk
or possible legal exposure for us, we can stop providing all or part of Facebook
to you. We will notify you by email or at the next time you attempt to access
your account. You may also delete your account or disable your application at
any time. In all such cases, this Statement shall terminate, but the following
provisions will still apply: 2.2, 2.4, 3-5, 8.2, 9.1-9.3, 9.9, 9.10, 9.13, 9.15,
9.18, 10.3, 11.2, 11.5, 11.6, 11.9, 11.12, 11.13, and 14-18.

 
15.  
Disputes

 
1.  
You will resolve any claim, cause of action or dispute ("claim") you have with
us arising out of or relating to this Statement or Facebook exclusively in a
state or federal court located in Santa Clara County. The laws of the State of
California will govern this Statement, as well as any claim that might arise
between you and us, without regard to conflict of law provisions. You agree to
submit to the personal jurisdiction of the courts located in Santa Clara County,
California for the purpose of litigating all such claims.

 
2.  
If anyone brings a claim against us related to your actions, content or
information on Facebook, you will indemnify and hold us harmless from and
against all damages, losses, and expenses of any kind (including reasonable
legal fees and costs) related to such claim.

 
3.  
WE TRY TO KEEP FACEBOOK UP, BUG-FREE, AND SAFE, BUT YOU USE IT AT YOUR OWN RISK.
WE ARE PROVIDING FACEBOOK "AS IS" WITHOUT ANY EXPRESS OR IMPLIED WARRANTIES
INCLUDING, BUT NOT LIMITED TO, IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE, AND NON-INFRINGEMENT. WE DO NOT GUARANTEE THAT
FACEBOOK WILL BE SAFE OR SECURE. FACEBOOK IS NOT RESPONSIBLE FOR THE ACTIONS,
CONTENT, INFORMATION, OR DATA OF THIRD PARTIES, AND YOU RELEASE US, OUR
DIRECTORS, OFFICERS, EMPLOYEES, AND AGENTS FROM ANY CLAIMS AND DAMAGES, KNOWN
AND UNKNOWN, ARISING OUT OF OR IN ANY WAY CONNECTED WITH ANY CLAIM YOU HAVE
AGAINST ANY SUCH THIRD PARTIES. IF YOU ARE A CALIFORNIA RESIDENT, YOU WAIVE
CALIFORNIA CIVIL CODE §1542, WHICH SAYS: "A GENERAL RELEASE DOES NOT EXTEND TO
CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE
TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY
AFFECTED HIS SETTLEMENT WITH THE DEBTOR." WE WILL NOT BE LIABLE TO YOU FOR ANY
LOST PROFITS OR OTHER CONSEQUENTIAL, SPECIAL, INDIRECT, OR INCIDENTAL DAMAGES
ARISING OUT OF OR IN CONNECTION WITH THIS STATEMENT OR FACEBOOK, EVEN IF WE HAVE
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. OUR AGGREGATE LIABILITY ARISING
OUT OF THIS STATEMENT OR FACEBOOK WILL NOT EXCEED THE GREATER OF ONE HUNDRED
DOLLARS ($100) OR THE AMOUNT YOU HAVE PAID US IN THE PAST TWELVE MONTHS.
APPLICABLE LAW MAY NOT ALLOW THE LIMITATION OR EXCLUSION OF LIABILITY OR
INCIDENTAL OR CONSEQUENTIAL DAMAGES, SO THE ABOVE LIMITATION OR EXCLUSION MAY
NOT APPLY TO YOU. IN SUCH CASES, FACEBOOK'S LIABILITY WILL BE LIMITED TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW.

 



 
7

--------------------------------------------------------------------------------

 
 
16.  
Special Provisions Applicable to Users Outside the United States

 
 
We strive to create a global community with consistent standards for everyone,
but we also strive to respect local laws. The following provisions apply to
users outside the United States:

 
1.  
You consent to having your personal data transferred to and processed in the
United States.

 
2.  
If you are located in a country embargoed by the United States, or are on the
U.S. Treasury Department's list of Specially Designated Nationals you will not
engage in commercial activities on Facebook (such as advertising or payments) or
operate a Platform application or website.

 
3.  
Certain specific terms that apply only for German users are available here.

 
17.  
Definitions

 
1.  
By "Facebook" we mean the features and services we make available, including
through (a) our website at www.facebook.com and any other Facebook branded or
co-branded websites (including sub-domains, international versions, widgets, and
mobile versions); (b) our Platform; (c) social plugins such as the like button,
the share button and other similar offerings and (d) other media, software (such
as a toolbar), devices, or networks now existing or later developed.

 
2.  
By "Platform" we mean a set of APIs and services that enable others, including
application developers and website operators, to retrieve data from Facebook or
provide data to us.

 
3.  
By "information" we mean facts and other information about you, including
actions you take.

 
4.  
By "content" we mean anything you post on Facebook that would not be included in
the definition of "information."

 
5.  
By "data" we mean content and information that third parties can retrieve from
Facebook or provide to Facebook through Platform.

 
6.  
By "post" we mean post on Facebook or otherwise make available to us (such as by
using an application).

 
7.  
By "use" we mean use, copy, publicly perform or display, distribute, modify,
translate, and create derivative works of.

 
8.  
By "active registered user" we mean a user who has logged into Facebook at least
once in the previous 30 days.

 
9.  
By "application" we mean any application or website that uses or accesses
Platform, as well as anything else that receives or has received data from us. 
If you no longer access Platform but have not deleted all data from us, the term
application will apply until you delete the data.

 
18.  
Other

 
1.  
If you are a resident of or have your principal place of business in the US or
Canada, this Statement is an agreement between you and Facebook, Inc. 
Otherwise, this Statement is an agreement between you and Facebook Ireland
Limited.  References to “us,” “we,” and “our” mean either Facebook, Inc. or
Facebook Ireland Limited, as appropriate.

 
2.  
This Statement makes up the entire agreement between the parties regarding
Facebook, and supersedes any prior agreements.


 
8

--------------------------------------------------------------------------------

 
 
3.  
If any portion of this Statement is found to be unenforceable, the remaining
portion will remain in full force and effect.

 
4.  
If we fail to enforce any of this Statement, it will not be considered a waiver.

 
5.  
Any amendment to or waiver of this Statement must be made in writing and signed
by us.

 
6.  
You will not transfer any of your rights or obligations under this Statement to
anyone else without our consent.

 
7.  
All of our rights and obligations under this Statement are freely assignable by
us in connection with a merger, acquisition, or sale of assets, or by operation
of law or otherwise.

 
8.  
Nothing in this Statement shall prevent us from complying with the law.

 
9.  
This Statement does not confer any third party beneficiary rights.

 
10.  
You will comply with all applicable laws when using or accessing Facebook.

 
 
 
 
 
 9

--------------------------------------------------------------------------------